Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               November 30, 2015

The Court of Appeals hereby passes the following order:

A16A0308. EVERETT v. WEAVER et al.

      The Court having received from the appellant no opposition to the MOTION
TO DISMISS APPEAL ON BEHALF OF APPELLEES, and the appellant having
failed to file an enumeration of errors and brief, the motion to dismiss is hereby
GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          11/30/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.